Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 08/09/2021. Claims 1, 5-10, 12, 13, and 15-17 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10, 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 11-034616, with English Translation provided in previous Office Action) in view of Castellini (US 2010/0307651 A1).



    PNG
    media_image1.png
    515
    348
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the aft before the effective filing date to modify Yamamoto with Castellini to add circular deformations to the path of the sipe underneath the tread surface. This modification will help to stiffen the tire against lateral stresses (Castellini; Para. [00129]).

	
    PNG
    media_image2.png
    515
    348
    media_image2.png
    Greyscale

	Regarding claim 6, Yamamoto in view of Castellini teaches that a third location (Castellini, Fig. 5, Point shown by the lower arrow in lower deformation in the figure provided above) is arranged within a third portion (Fig. 5, Third portion marked by horizontal lines on the figure provided above) extending from the intermediate portion and to the second terminal end of the first path. 
Regarding claim 7, Yamamoto in view of Castellini teaches that the path includes an undulation (Castellini, Fig. 5, Marked by the circle on the figure below) when extending from the first inclination angle and to the third inclination angle, the second inclination angle being arranged within the undulation.

    PNG
    media_image3.png
    515
    348
    media_image3.png
    Greyscale


	Regarding claim 8, Yamamoto teaches that the first inclination angle is 3 to 45 degrees (Para. [0012], Fig. 2, Ref. Num. α). Yamamoto does not expressly disclose a value between greater than 0 and 10 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the sipe with angle within the claimed range since Yamamoto discloses the inclination angle as 3 to 45 degrees (Para. [0012]), said range overlapping the claimed range.
	Regarding claim 9, Yamamoto in view of Castellini teaches that the second inclination angle (Castellini, Fig. 5, Ref. Num. R4) is within the range of -10 to -50 degrees. Since the sipe curves from a point where the inclination angle is 0 degrees to a point where the inclination angle is 90 degrees and faces away from the rotation direction of the tire, there will be an intermediate location where the second inclination angle ranges from -10 to -50 degrees.
Regarding claim 10, Yamamoto in view of Castellini teaches that the third inclination angle (Castellini, Fig. 5, Point shown by the lower arrow in the lower deformation in the figure provided above) is in the range of +30 to +80 degrees. Since the sipe curves from a point where the inclination angle is 90 degrees to a point where the inclination angle is 0 degrees and faces with the rotation 
Regarding claim 12, Yamamoto in view of Castellini teaches that the path is at least partially formed of a plurality of linear increments (Fig. 5). The beginning of the sipe from the first terminal end to the first curve and the portion of the sipe between the two curves are both linear increments. 
Regarding claim 13, modified Yamamoto that teaches the second path extends deeper into the tread thickness from the first terminal end at a first inclination angle (Yamamoto, Para. [0012], Fig. 2, Ref. Num. α) measured in the longitudinal direction of the tread relative to the depthwise direction and an origin located below the first inclination angle, the first inclination angle being a low angle ranging from 3 to 45 degrees (Para. [0012], Fig. 2, Ref. Num. α). Yamamoto does not expressly disclose a value between greater than 0 and 20 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the sipe with angle within the claimed range since Yamamoto discloses the inclination angle as 3 to 45 degrees (Para. [0012]), said range overlapping the claimed range. Yamamoto also teaches that the first inclination angle is angled in a direction of intended forward rotation as half of the discontinuities (Fig. 2, Ref. Num. 4a1, 4c2, 4a2) are angled in a direction of intended rotation (Fig. 2, Ref. Num. NR). Castellini teaches that the second face extends deeper into the tread thickness towards the second terminal end from the first inclination angle along the second path to an intermediate location (Fig 5, Ref. Num. R4) of the second path located between the first terminal end and the second terminal end of the second face, where in the intermediate location the second path extends at a second inclination angle measured in the longitudinal direction of the tread relative to the depthwise direction and an origin located below the intermediate location of the second4S/N: - path, the second angle being angled away from an intended forward rotating direction (Fig. 5, To the left at shown in the figure provided below) of the tread relative to the second terminal end. Finally, Castellini also teaches that the second face extends deeper into the tread thickness from the second inclination angle from the 

    PNG
    media_image4.png
    515
    348
    media_image4.png
    Greyscale

Regarding claim 15, Yamamoto teaches that the discontinuity is a sipe (Para. [0010]).
Regarding claim 16, Yamamoto teaches that the first path extends into the tread thickness from the outer, ground-engaging side of the tread (Fig. 3, Ref. Num. RS).
Regarding claim 17, Yamamoto teaches that the tire tread is attached to a tire (Para. [0008]).
Response to Arguments
Applicant’s amendments have overcome each drawing objection, 112(b) rejection, and 112(d) rejection previously set forth in the Non-Final Office Action mailed 05/12/2021. 
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.  Applicant argues that it would not be obvious to modify the sipes of Yamamoto with the curved, deformations taught by Castellini as Castellini requires the sipe to have a straight, radially outward portion therefore destroying the advantages of Castellini. Castellini states that the sipes need to have a radially, outward section (Para. [0132}), but it only states that the radially, outward portion, 301, is preferably flat (straight) (Para. [0122]) which is a preferred embodiment and doesn’t indicate teaching away or inoperability (See MPEP 2123 II). Castellini also gives benefits for using the deformed sections that are independent of the radially outward section such as for stiffening the tire against lateral stresses (Para. [0129]). There is no evidence in Castellini that when these deformations are added to the inclined sipes of Yamamoto that they will no longer provide that benefit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/               Primary Examiner, Art Unit 1749